ORDER

PER CURIAM.
AND NOW, this 26th day of June, 2007, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by petitioner, are:
1. Did the Superior Court err as a matter of law and abuse its discretion in its interpretation of 23 Pa. C.S.A. § 3105(b) of the Divorce Code by declining to modify/terminate Father’s child support obligation to Mother under the parties PSA, pursuant to 23 Pa.C.S.A. § 3105(b) when custody changed from the parties sharing equal custody to Father having almost exclusive primary physical custody?
2. Did the Superior Court err as a matter of law and abuse its discretion in failing to follow the precedent of this Supreme Court concerning the law to be applied to the interpretation of contracts, when it refused to vacate the child support provision of the PSA, pursuant to its express language which conditioned support payments on equal custody, once Father became the minor child’s exclusive custodial parent?
3.Did the Superior Court err as a matter of law and abuse its discretion in affirming the dismissal of Father’s Complaint for Support filed against Mother, as it has always been the law in this Commonwealth that both parents share in the “absolute” duty to support their minor children?
Justice FITZGERALD did not participate in the consideration or decision of this matter.